Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 08/03/22. Claims 1-4 and 6-13 are currently pending in the application, with claims 4, 6-7, 9, and 12-13 having being withdrawn and claim 5 having being cancelled.  Accordingly, claims 1-3, 8, and 10-11 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges receipt of the translated Chinese Document filed on 08/03/22.  

Applicant’s argument with respect to the 112(b) rejection of claims 1-3, 8, and 10-11 has been fully considered.  Given that applicant has amended the claims to now recite a core quinazoline compound and X as N, the 112(b) Markush rejection is now moot.  Consequently, the 112(b) rejection of claims 1-3, 8, and 10-11 is hereby withdrawn.  

Given that applicant has now amended the claims to now recite that only 1 R3 or R4 can be a methoxy or -OCH3 group simultaneously, the 102(a)(1) rejections of claims 1-3, 8, and 11 over Mortlock and of claims 1, 3, and 8 over Fatih are now moot.  Consequently, the 102(a)(1) rejections over Mortlock and Fatih are hereby withdrawn.  

For the foregoing reasons, the rejections of record are hereby withdrawn.  However, in view of applicant’s amendment, the following objection and 102(a)(1) Final rejections are being made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kobayashi et al. (U.S. 4,322,429).

Kobayashi et al. teach quinazoline derivatives and their use as analgesics ad in anti-inflammation in the treatment of mammals (see abstract).  Specifically, Kobayashi et al. teach compounds of formula (I) and pharmaceutically acceptable salts wherein R1 is H or trifluoromethyl; R3 is H; and R2 is H (see col. 1, lines 48-68).  Importantly, Kobayashi et al. teach compound (17) 4-anilino-7-trifluoromethylquinazoline that anticipate the instant invention: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Said compound anticipates instant formula (I) wherein R4 is H and R3 is substituted C1 alkyl or CF3; Z is N; X is NH; R1 and R5 are H; Y is absent, and instant R2 is H (see col. 3, lines 62-63; see instant claims 1 and 3).  Attention is also directed compound 18 of Kobayashi et al. that is the pharmaceutical hydrochloride salt of compound 17 (see col. 3, compound 18).  Additionally, Kobayashi et al. teach that the compounds of the invention have excellent analgesic and anti-inflammatory activities (see col. 7, lines 3-6).  Kobayashi et al. further teach that compounds of the formula (I) are suitably applied in the form of a pharmaceutical composition as an oral composition through via a cannula (see instant claim 11; see col. 7, lines 22.31).

Accordingly, the teachings of Kobayashi et al. anticipate claims 1, 3, and 11.





Claim(s) 1, 3, 8, and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yu et al. (Bioorganic & Medicinal Chemistry Letters, 2012, Vol. 22, Iss. 1, pgs. 110-114).

Yu et al. teach design and synthesis and anti-tumor activity of 4-aminoquinazoline derivatives targeting VEGFR-2 tyrosine kinases (see abstract).  Additionally, Yu et al. teach that the compounds of the invention had good inhibitory potency with compound 1n in particular having 2-fold more potency that the control compound, ZD6474 (see abstract).  A cell proliferation assay was performed to find out if said compounds were useful as anti-tumor compounds and thus demonstrates that said compound can be formulated as medicaments or provided as pharmaceutical compositions comprising the compounds of the invention (see instant claim 11; see abstract, fig. 4, and pg. 113).  Preferred compound include compound 1n: 

    PNG
    media_image2.png
    230
    442
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    75
    587
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    24
    584
    media_image4.png
    Greyscale

wherein said compound anticipate instant formula (I) wherein R4 is -OCH3; R3 is substituted alkoxy; Z is N; X is NH; R1 is H; Y is NHCONH; and R2 is substituted phenyl or 3-F-phenyl (see instant claims 1, 3, and 8; see pg. 112, and table 1; compound 1n).  

Accordingly, the teachings of Yu anticipate claims 1, 3, 8, and 11.

Objections

Claims 2 and 10 are objected to because of the following informalities:  Claim 2 recites duplicate structures and also recites unclear structures at the end of the claims that may or may not be part of claim 2.  Appropriate and clearer claim recitation need to be provided.  Additionally, claim 10 is dependent upon rejected claims.  Applicant is required to incorporate all of the limitations of claim 1 into claim 10.  Appropriate correction is required.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/13/2022